FILE COPY

SHERRY RADACK                                                                      CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                     CLERK OF THE COURT

TERRY JENNINGS                                                                    JANET WILLIAMS
EVELYN KEYES                                                                       CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE                     Court of Appeals                           PHONE: 713-274-2700
                                                                                  FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                           First District                             www.1stcoa.courts.state.tx.us
RUSSELL LLOYD                           301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066

                                                May 5, 2015

  Elena Aviles
  Document Project
  Innocent Project
  40 Worth Street, Suite 701
  New York, NY 10013

    RE:      Court of Appeals Number: 01-96-01502-CR             Trial Court Case Number: 731520
    RE:      Court of Appeals Number: 01-96-01503-CR             Trial Court Case Number: 731519

    Style: Kenneth Sherman v. The State of Texas

             We are forwarding the following via Certified Mail (tracking # 7011 0110 0001 3415
    2386):

             Enclosed is a CD copy of the court’s records in the above referenced cause.

             Please sign the attached copy and return to show receipt.

                                                          Sincerely,




                                                          Christopher A. Prine, Clerk of the Court

                                                          By Jesse Rodriguez, Deputy Clerk IV
                                                                                              FILE COPY

SHERRY RADACK                                                                      CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                     CLERK OF THE COURT

TERRY JENNINGS                                                                    JANET WILLIAMS
EVELYN KEYES                                                                       CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE                     Court of Appeals                           PHONE: 713-274-2700
                                                                                  FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE                           First District                             www.1stcoa.courts.state.tx.us
RUSSELL LLOYD                           301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066

                                               May 5, 2015

    Elena Aviles
    Document Project
    Innocent Project
    40 Worth Street, Suite 701
    New York, NY 10013

    RE:      Court of Appeals Number: 01-96-01502-CR             Trial Court Case Number: 731520
    RE:      Court of Appeals Number: 01-96-01503-CR             Trial Court Case Number: 731519

    Style: Kenneth Sherman v. The State of Texas

             We are forwarding the following via Certified Mail (tracking # 7011 0110 0001 3415
    2386):

             Enclosed is a CD copy of the court’s records in the above referenced cause.

             Please sign below and return to show receipt.

                                                         Sincerely,




                                                         Christopher A. Prine, Clerk of the Court

                                                         By Jesse Rodriguez, Deputy Clerk IV



                                           RETURN RECEIPT


    Received by__________________________ Date Received_______________________